       Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 1 of 6


 1   BARBARA J. PARKER, City Attorney, SBN 069722
     RYAN RICHARDSON, Special Counsel, SBN 223548
 2   DAVID PEREDA, Special Counsel, SBN 237982
     BRIGID S. MARTIN, Special Counsel, SBN 231705
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-3601
     Facsimile: (510) 238-6500
 5   Email: DPereda@@oaklandcityattorney.org
     Attorneys for CITY OF OAKLAND
 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                     NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO DIVISION

11

12
                                                Case No. 00-cv-04599 WHO
13   DELPHINE ALLEN, et al.
                                                CITY OF OAKLAND’S STATUS
14                  Plaintiffs,                 REPORT RE RETALIATION
                                                INVESTIGATIONS
15         v.
16   CITY OF OAKLAND, et al.,
17                  Defendant(s).
18

19

20

21

22

23

24

25

26

27

28

     STATUS REPORT RE RETALIATION                              Case No. 00-cv-4599 WHO
     INVESTIGATIONS
       Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 2 of 6


 1         Pursuant to the Court’s orders—Dkt. Nos. 274, 1071, and 1172—the City of

 2   Oakland respectfully submits its report on the status of retaliation investigations.

 3   Please see Attachments A and B.

 4
                                      Respectfully submitted,
 5

 6   Dated: May 20, 2020              BARBARA J. PARKER, City Attorney
                                      DAVID PEREDA, Special Counsel
 7

 8                              By:        /s/ David Pereda
                                           Attorneys for Defendant
 9                                         CITY OF OAKLAND
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
     STATUS REPORT RE RETALIATION                                       Case No. 00-cv-4599 WHO
     INVESTIGATIONS
Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 3 of 6




           ATTACHMENT A
       Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 4 of 6
                            CITYOFOAKLAND
                                    Memorandum


TO:       IMT
FROM:     Oakland Police Department
DATE:     18 May 2020
RE:       Bi-Annual Progress Report and Actions Taken Regarding Retaliation
          Cases
__________________________________________________________________
The following is an updated status of the current Oakland Police Department’s
Internal Affairs Division’s Investigations as it pertains to allegations of retaliation
for the period of 1 Aug 19 to 18 May 20.
    18-0968: A retaliation allegation discovered during the review of an on-duty
     injury claim. The review prompted professional staff to open an Internal
     Affairs Investigation, and the EEOC was made aware of the allegation. The
     EEOC is conducting their investigation. The complainant is a Neighborhood
     Services Coordinator (NSC) and alleged a civilian supervisor retaliated
     against her because of her engagement in protected activity.

      Action Taken: The Internal Affairs investigation was completed with an
      Unfounded finding for retaliation. The investigation is closed.

    19-0699: This complaint was made by a civilian technician to a supervisor
     regarding the workplace. IAD did not find evidence of retaliation.

      Action Taken: The Internal Affairs investigation was administratively closed.

    19-0935: The complainant alleged that fellow employees retaliated against
     the complainant for disclosing a hostile work environment to IAD.
      Action Taken: The Internal Affairs investigation is open and ongoing.




      Wilson Lau
      Acting Captain of Police
      Internal Affairs Division
      Oakland Police Department
                                           1
Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 5 of 6




           ATTACHMENT B
Case 3:00-cv-04599-WHO Document 1370 Filed 05/20/20 Page 6 of 6




Attachment B Filed Under Seal
